United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Albany, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-449
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal from September 21 and
November 22, 2010 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
denying reimbursement of expenses. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reimbursement of an
overnight hotel stay and parking fees incurred on August 17, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 8, 2001 appellant, then a 47-year-old heavy mobile equipment mechanic, filed a
claim alleging that on that date he sustained an injury to three fingers on his right hand in the
performance of duty. OWCP accepted the claim for a right hand contusion, a crush injury to the
right finger, carpal tunnel syndrome of the right wrist, a boutonniere deformity of the small and
middle right fingers and right hand traumatic arthropathy.2 Appellant underwent a right carpal
tunnel release on May 3, 2004.
On August 17, 2010 Dr. Vita Kesner, a Board-certified neurologist, performed a
neurological examination on appellant in Atlanta, Georgia.
By letter dated September 13, 2010, OWCP advised appellant that it had paid his claim
for mileage for travel from his home in Albany, Georgia to Atlanta, Georgia for his appointment
with Dr. Kesner. It informed him that he was not entitled to overnight hotel accommodations or
parking fees associated with his hotel stay as his travel from Albany to Atlanta was under 12
hours and less than 500 miles round-trip. OWCP utilized a computer mapping site to determine
the distance from appellant’s home to Atlanta, Georgia.
On September 15, 2010 appellant challenged the denial of his request for lodging. He
noted that he had an early morning appointment with Dr. Kesner.
By decision dated September 21, 2010, OWCP denied appellant’s request for
reimbursement for an overnight hotel stay and parking fees resulting from the overnight stay. It
found that its procedure manual did not provide for reimbursement for lodging without prior
authorization or when the travel was under 12 total hours or less than 500 miles round-trip.
On September 24, 2010 appellant requested reconsideration. In an undated statement
received on September 30, 2010, he contended that due to his disability and need for medication
he drove to Atlanta the day before his medical appointment. Appellant avoided rush hour traffic
by going the day before. He also maintained that he was not aware of an OWCP requirement
that denied hotel reimbursement for trips under 500 miles round-trip or less than 12 hours total.
By decision dated November 22, 2010, OWCP denied modification of its September 21,
2010 decision. It found that it was his choice to schedule an early morning appointment and that
he went the night before for his own convenience.
LEGAL PRECEDENT
Section 8103 of FECA3 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
2

By decision dated April 16, 2003, OWCP granted appellant a schedule award for a 20 percent permanent
impairment of the right hand. In a decision dated January 10, 2005, it granted him a schedule award for a five
percent impairment of the right thumb. By decisions dated March 24 and July 21, 2008, OWCP denied appellant’s
claim for an additional schedule award. In a decision dated May 11, 2010, it denied his request for an oral hearing
as it was made regarding an information letter rather than a final decision.
3

Supra note 1.

2

recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.4
Section 10.315 of Title 20 of the Code of Federal Regulations provide in pertinent part:
“The employee is entitled to reimbursement of reasonable and necessary
expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel,
OWCP will consider the availability of services, the employee’s condition and the
means of transportation. Generally 25 miles from the place of injury, the work
site or the employee’s home is considered a reasonable distance to travel. The
standard form designated for [f]ederal employees to claim travel expenses should
be used to seek reimbursement under this section.”5
OWCP’s procedures state, “There will be no reimbursement for meals or lodging when
travel is for less than 12 hours in total or fewer than 500 miles round-trip. Lodging must receive
prior authorization.”6
ANALYSIS
OWCP accepted that appellant sustained a right hand contusion, a crush injury to the
right finger, right carpal tunnel syndrome, a boutonniere deformity of the small and middle right
fingers and right hand traumatic arthropathy due to a May 8, 2001 employment injury. On
August 17, 2010 appellant received treatment for his work injury from Dr. Kesner in Atlanta,
Georgia. OWCP reimbursed him for mileage from his home in Albany, Georgia to Atlanta,
Georgia but denied his request for reimbursement for an overnight hotel stay and parking fees
associated with the hotel stay.
Appellant argued that he was entitled to reimbursement because he could not drive early
in the morning to his appointment given his need for medication. OWCP’s procedure manual,
however, provides that it will not reimburse for lodging when the travel is under 12 hours total or
less than 500 miles round-trip.7 OWCP used a computer mapping program to determine that the
distance from appellant’s home in Albany to Atlanta was less than 12 hours in total and under
500 total miles round-trip.8 It further noted that he had not requested authorization for lodging in
advance. Consequently, OWCP properly denied appellant’s request for reimbursement for
lodging and associated expenses.

4

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

5

20 C.F.R. § 10.315.

6

Federal (FECA) Procedure Manual, Part 5 -- Overview of the BPS, Unique Bills, Chapter 200.9i (April 2005).

7

Id.

8

The distance between Albany, GA and Atlanta, GA is approximately 183 miles.

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reimbursement of an
overnight hotel stay and parking fees incurred on August 17, 2010.
ORDER
IT IS HEREBY ORDERED THAT the November 22 and September 21, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 20, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

